Chiechi, J., concurring: While I agree with the result reached by the majority, the instant case is distinguishable, as the majority concludes, from Arnes v. United States, 981 F.2d 456 (9th Cir. 1992). In the present case, petitioner failed to satisfy her burden of establishing that the redemption was made “on behalf of” Blatt as required by section 1.1041-IT, Q&A 9, Temporary Income Tax Regs., 49 Fed. Reg. 34453 (Aug. 31, 1984). Therefore, I do not believe that this is the appropriate case in which to express the Court’s view as to whether Arnes was correctly decided. Cohen, Clapp, Whalen, and Beghe, JJ., agree with this concurring opinion.